81 F.3d 164
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.David TANNEBAUM, on Behalf of LAKE MICHIGAN, Dead River,Rachel's Creek and Underground Aquifers, Plaintiff-Appellant,v.Mark JAMISSON and Patricia Jamisson, Defendants-Appellees.
No. 94-3908.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
David Tannenbaum appeals two district court orders, refusing to disqualify, or otherwise removing, Judge Aspen from presiding over his federal lawsuit based on the Clean Water Act.   The motions were based on section 144 of Title 28, United States Code, and an Illinois statute that permits judge substitution.


2
Federal, not state, rules govern the procedure in the United States District Courts.   See Fed.R.Civ.P. 1.   We are not bound by Illinois' procedural rules.   Further, a litigant who seeks review of an order denying the disqualification of a judge for actual bias or prejudice under 28 U.S.C. § 144 must wait until his case is at an end.   See United States v. Balistrieri, 779 F.2d 1191, 1205 (7th Cir.1985) ("If a party is deprived of his substantial rights in a trial before an actually biased judge, the harm can be remedied (though not costlessly) by a new tiral before an unbiased judge."), cert. denied, 475 U.S. 1095 (1986).   Tannenbaum's appeal is premature because he appealed before his case came to an end.


3
DISMISSED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)